NELSON, Circuit Justice.
The question presented, in this case, is whether, on an appeal to the circuit court from a decree of the district court, in admiralty, a citation is necessary, as is required in the case of a writ of error. The appeal is regulated by the rules and practice of the two courts, which do not require a citation in the usual form, but only a written notice by the proctor to the proctor of the adverse party.
The 21st section of the judiciary act of 1789 (1 Stat. 83), provided for appeals in admiralty from the district court, but made no provision for a citation. This section was amended by the 2d section of the act of March 3, 1803 (2 Stat. 244), which reduced the amount' necessary to the right of appeal,, but made no change as to the mode of practice in bringing it. On a careful examination of that act, I am satisfied this is the true construction of the 2d section, so far as it applies to an appeal from the decree of the district court. There are other clauses applicable to an appeal from a decree of the circuit court to the supreme court, which require the usual citation.
The motion to dismiss the appeal is denied.